 

Exhibit 10(r)

 

FIFTH THIRD BANCORP

 

Schedule of Executive Officer Compensation Arrangements

 

The Company’s cash compensation package for its executive officers consists of
two components: (1) base salary; and (2) annual performance-based bonuses. The
Company also provides stock based equity incentive grants to its executive
officers as a means to drive long-term performance and promote ownership in the
Company.

 

Base Salary

 

Individual salaries are reviewed annually and salary increases are based on the
Company’s overall performance and the executive’s attainment of individual
objectives during the preceding year.

 

Set forth below are the 2005 base salaries of the following named executive
officers of Fifth Third Bancorp that have been reported in Fifth Third Bancorp’s
2005 Proxy Statement (2004 base salaries are also shown for comparison):

 

Named Executive Officer:

--------------------------------------------------------------------------------

   Base Salary:


--------------------------------------------------------------------------------

     2005


--------------------------------------------------------------------------------

   2004


--------------------------------------------------------------------------------

George A. Schaefer, Jr.

   $ 990,018    $ 990,018

Neal E. Arnold

     537,992      524,992

Kevin T. Kabat

     537,992      520,000

Robert A. Sullivan

     537,992      425,0061

Greg D. Carmichael

     440,003      375,003

--------------------------------------------------------------------------------

1 Effective May 17, 2004. Prior to this date, Mr. Sullivan’s 2004 base salary
was $325,000.

 

Annual Bonuses

 

Officers eligible to receive bonuses are placed in bonus pools that designate
their bonus opportunity based on their position and job level. Executive
Officers are specifically designated by the Committee as participants in the
bonus pool by virtue of the Incentive Compensation Plan (the “Plan”) which was
approved and adopted by the Company’s shareholders in 2004. The Plan allows the
Company to issue Annual Incentive Awards comprised of cash or equity awards. The
Performance Goals (as defined in the Plan) for 2004 were in the form of a bonus
matrix comprised of incrementally increasing amounts of earnings per share,
which, if attained, make an incentive bonus pool available for payments. The
matrix was established by the Committee to reflect a bonus pool, which increased
if incrementally higher earnings per share resulted in 2004 as compared to 2003.
The Performance Goals for 2005 will likely be substantially similar to those
used in 2004, subject to the discretion of the



--------------------------------------------------------------------------------

Compensation Committee. The Committee also has discretion under the Plan, as in
past years, to consider unusual items that impacted earnings per share of the
Company, both those items that contribute to an increase in earnings per share
of the Company and those that contribute to a decrease in earnings per share.

 

Nonqualified Deferred Compensation Plan

 

Executive Officers of Fifth Third Bancorp are eligible to participate in the
Amended and Restated Fifth Third Bancorp Nonqualified Deferred Compensation Plan
(the “Deferred Compensation Plan”). The Deferred Compensation Plan is a
non-qualified deferred compensation plan which is not subject to the
qualification requirements of Section 401(a) of the Internal Revenue Code. The
Deferred Compensation Plan permits participants to defer eligible compensation
on the date or dates selected by the participant or on such other date or dates
specified in the Deferred Compensation Plan.

 

Eligible compensation deferred by participants is credited with earnings and
investment gains and losses based on hypothetical investments in Fifth Third
Bancorp Common Stock. Investments in a participant’s Common Stock account are
designated in units and no shares of Common Stock will be issued until the
participant receives a distribution from the Plan. Amounts deferred are not
actually invested in Common Stock. Rather, a grantor trust, which has been
created in connection with the Deferred Compensation Plan, holds plan assets.

 

Fifth Third Bancorp may make an additional contribution in an amount determined
for each individual to matching stock account for the participant at the time of
such allocation. The Deferred Compensation Plan provides that Fifth Third
Bancorp may credit a participant’s Company Common Stock Account with additional
amounts, at its sole discretion. Participants are 100% vested at all times in
the amounts credited to their accounts under the plan. In addition, participants
are credited with dividends on such units of Common Stock which dividends are
deemed to be reinvested in additional shares of Common Stock.

 

The amounts of benefits payable in the future under the plan are not
determinable because such benefits depend upon the amount of compensation each
participating employee elects to defer and the percentage of compensation that
Fifth Third Bancorp, at its sole discretion, may determine to credit to the
accounts of the participants.

 

Stock Based Equity Compensation Grants

 

Executive Officers are eligible to receive awards based on Fifth Third’s Common
Stock under the Plan. The following types of stock based equity compensation
awards may be granted under the Plan:

 

Stock Appreciation Rights (“SARs”). The Compensation Committee may grant SARs
independently of any stock option or in tandem with all or any part of a stock
option granted under the Plan. Upon exercise, each SAR entitles a participant to
receive



--------------------------------------------------------------------------------

an amount equal to the excess of the Fair Market Value (as defined in the Plan)
of a share of Common Stock on the date the SAR is exercised over the Fair Market
Value of a share of Common Stock on the date the SAR is granted. The payment may
be made in shares of Common Stock having a Fair Market Value on the date of
exercise equal to the amount due upon the exercise of the SAR, may be paid in
cash, or in a combination. Upon exercise of an SAR granted in conjunction with a
stock option, the option may be required to be surrendered.

 

Restricted Stock and Restricted Stock Units. An award of Restricted Stock is an
award of shares of Common Stock that may not be sold or otherwise disposed of
during a restricted period determined by the Committee. An award of Restricted
Stock Units is an award of the right to receive a share of Common Stock after
the expiration of a restricted period determined by the Committee. Restricted
Stock may be voted by the recipient. To the extent provided by the Committee,
dividends on the Restricted Stock and Restricted Stock Units may be payable to
the recipient in cash or in additional Restricted Stock or Restricted Stock
Units.

 

Performance Shares and Performance Units. Performance Shares and Performance
Units are awards of a fixed or variable number of shares or of
dollar-denominated units that are earned by achievement of performance goals
established by the Committee. If the applicable performance criteria are met,
the shares are earned and become unrestricted with respect to Performance Shares
or an amount is payable with respect to the Performance Units. The Committee may
provide that a certain percentage of the number of Performance Shares or Units
originally awarded may be earned based upon the attainment of the performance
goals. Amounts earned under Performance Share and Performance Unit Awards may be
paid in Common Stock, cash or a combination of both. During the applicable
performance period for an award, the shares may be voted by the recipient and
the recipient may be entitled to receive dividends on those shares, at the
discretion of the Committee.

 

Stock Options. Stock Options may be nonqualified stock options or incentive
stock options that comply with Code Section 422. The exercise period for any
stock option will be determined by the Committee at the time of grant. The
exercise price per share for all shares of Common Stock issued pursuant to stock
options under the Plan may not be less than 100% of the Fair Market Value of a
share of Common Stock on the grant date. Each stock option may be exercised in
whole, at any time, or in part, from time to time, after the grant becomes
exercisable. The Plan limits the term of any stock option to 10 years and
prohibits repricing of options.

 

Other Incentive Awards. The Committee may grant other types of awards of which
may be based in whole or in part by reference to Common Stock or upon the
achievement of performance goals or such other terms and conditions as the
Committee may prescribe. As required by Code Section 162(m), the Plan provides
an annual limit of $4,000,000 on the amount a single participant may earn under
any such Other Incentive Award. For purposes of this limitation, any award
earned over a period greater than one year is deemed to have been earned ratably
over the full and partial calendar years in such period.



--------------------------------------------------------------------------------

In 2004, grants of Stock Appreciation Rights (“SARs”), Restricted Stock and
Performance Units were made to Executive Officers under the Plan. Grants of SARs
were made to Executive Officers at an exercise price of 100% of the market value
on the date of grant. Grants of Restricted Stock were made to a limited number
of Executive Officers and generally had a four-year period of restriction.
Performance Units were granted to the remaining Executive Officers with a
three-year performance period. The Performance Units were granted with goals set
in terms of relative total shareholder return in relation to a peer group. The
Performance Units were payable half in cash and half in common stock.

 

Fifth Third Bancorp’s Compensation Committee may make grants of stock based
equity compensation awards to the Executive Officers of Fifth Third Bancorp in
2005. Any such awards will likely be substantially similar to those granted in
2004, subject to the discretion of the Compensation Committee.

 

Stock Option Gain Deferral Plan

 

Executive Officers of Fifth Third Bancorp are eligible to participate in the
Fifth Third Bancorp Stock Option Gain Deferral Plan (the “Deferral Plan”). The
Deferral Plan is an unfunded deferred compensation arrangement maintained by
Fifth Third Bancorp for a select group of management or highly compensated
employees of the Company and its affiliates.

 

Participants elect to defer delivery and receipt of “net shares” (those shares
to be received on exercise minus the shares used to pay the exercise price and
any tax withholding) that result from exercise of a stock option. The
participant is then issued shares of Common Stock equal to the number of shares
tendered and, for each net share deferred by the participant, a stock unit is
credited to the participant’s deferred stock unit account as of the date of
exercise of the stock option. This election must be made at least six (6) months
in advance of a participant’s exercise of a stock option. Once made, a
participant may not revoke the election after it is received by the company.

 

On each dividend payment date, Fifth Third Bancorp credits each participant’s
deferred stock unit account with an amount equivalent to the dividends paid by
the Company on the number of shares of Common Stock equal to the number of stock
units in the participant’s deferred stock unit account. The dividend equivalent
amounts credited to each participant’s deferred stock unit account are
reinvested in additional stock units at a price equal to the fair market value
of the Common Stock on the dividend payment date.

 

A participant may elect to have the shares of Common Stock represented by the
participant’s deferred stock unit account paid (or commence to be paid) as of
the first business day of June of the plan year immediately following the plan
year in which the



--------------------------------------------------------------------------------

participant’s service with the company terminates, or the first business day of
June of any subsequent year, but not later than the first business day of June
of the fifth plan year following the plan year in which the termination occurs.
A participant may elect to have these shares of Common Stock paid in a single
distribution of Common Stock or in distributions of Common Stock in annual
installments of not more than 10 years.

 

Participants may make or change elections with respect to the commencement date
and form of distributions at any time. Payment will be made in accordance with
an election only if the participant terminates service with the company at least
two (2) years following the date of the election. Otherwise, the payment will be
made in accordance with the election in effect immediately prior to the changed
election. If a participant has no election concerning the commencement date of
benefits in effect at the time he terminates service with the company, payment
will be made (or commence) as of the first business day of June of the Plan Year
immediately following the Plan Year in which the termination of service occurs.
If a participant has no election concerning the form of benefit payment in
effect at the time he terminates service with the company, payment will be made
in a single distribution of Common Stock.

 

It cannot be determined at this time what benefits or amounts, if any, will be
received by or allocated to any Executive Officer under the Deferral Plan in the
future. Such determinations are subject to the discretion of the Committee and
the elections of the eligible participants.



--------------------------------------------------------------------------------

Retirement Plans

 

Fifth Third Bancorp also maintains The Fifth Third Bancorp Master Retirement
Plan (the “Retirement Plan”) and The Fifth Third Bancorp Supplemental Retirement
Income Plan (the “Supplemental Plan”). The Retirement Plan and Supplemental Plan
were frozen as of November 15, 1998 except for employees who were at least age
50 and had 15 years of credited service as of December 31, 1998. The following
table shows estimated annual benefits payable upon retirement under Retirement
Plan and the Supplemental Plan based upon combinations of compensation levels
and years of service:

 

PENSION PLAN TABLE

 

Approximate Annual Retirement Benefit Upon Retirement At Age 65 Before
Adjustments (1) (2) (3)

 

Remuneration(4)(5)

--------------------------------------------------------------------------------

   15


--------------------------------------------------------------------------------

   20


--------------------------------------------------------------------------------

   25


--------------------------------------------------------------------------------

   30


--------------------------------------------------------------------------------

   35


--------------------------------------------------------------------------------

   700,000

   104,178    138,903    173,629    208,355    208,355

   800,000

   119,428    159,237    199,046    238,855    238,855

   900,000

   134,678    179,570    224,463    269,355    269,355

1,000,000

   149,928    199,903    249,879    299,855    299,855

1,100,000

   165,178    220,237    275,296    330,355    330,355

1,200,000

   180,428    240,570    300,713    360,855    360,855

1,300,000

   195,678    260,903    326,129    391,355    391,355

1,400,000

   210,928    281,237    351,546    421,855    421,855

1,500,000

   226,178    301,570    376,963    452,355    452,355

1,600,000

   241,428    321,903    402,379    482,855    482,855

1,700,000

   256,678    342,237    427,796    513,355    513,355

1,800,000

   271,928    362,570    453,213    543,855    543,855

1,900,000

   287,178    382,903    478,629    574,355    574,355

2,000,000

   302,428    403,237    504,046    604,855    604,855

2,100,000

   317,678    423,570    529,463    635,355    635,355

2,200,000

   332,928    443,903    554,879    665,855    665,855

2,300,000

   348,178    464,237    580,296    696,355    696,355

2,400,000

   363,428    484,570    605,713    726,855    726,855

2,500,000

   378,678    504,903    631,129    757,355    757,355

--------------------------------------------------------------------------------

(1) Benefits shown are computed on the basis of a straight life annuity. Other
available forms of benefits payment under the Retirement Plan, which are the
actuarial equivalent of the straight life annuity, are the joint and surviving
spouse annuity, the contingent annuitant option, the life — 10-year-certain
option, and the single lump-sum option. The method of payment from the
Supplemental Plan is either a single lump sum or an installment.

 

(2) Under the current law, the maximum annual pension benefit payable under the
Internal Revenue Code, applicable to the Retirement Plan, is $165,000 for 2004.
Any annual pension benefit accrued over $165,000 is payable under the
Supplemental Plan.

 

(3)

The Retirement Plan and Supplemental Plan were frozen as of November 15, 1998
except for employees who were at least age 50 and had 15 years of credited
service as of December 31, 1998. For the purpose of computing a benefit under
these Plans on December, 31, 2004, Mr. Schaefer had 33 years of credited service
and Mr. Arnold, 14 years. Mr. Schaefer continues to accrue benefits under these
Plans. Mr. Arnold is not accruing benefits under these Plans but does continue
to accrue service for eligibility of an immediate early retirement benefit. Mr.
Kabat has a frozen benefit related to his service with Old Kent Financial
Corporation.



--------------------------------------------------------------------------------

 

His annual benefit at age 65 would be approximately $65,400. Mr. Carmichael and
Mr. Sullivan joined Fifth Third Bancorp after these plans were frozen and
therefore are not eligible to participate.

 

(4) The amounts shown are the gross benefit amounts provided by both the
Retirement Plan and the Supplemental Plan. Plan benefits are determined as 30.5%
of final average pay minus 11.1% of the participant’s social security final
average compensation (up to his social security covered compensation) with a
reduction of 1/30th for each year of credited service less than 30. Benefits are
also reduced for termination of service prior to age 60, for a commencement of
benefit payments prior to age 60, and eliminated under the vesting schedule if
the participant has less than five (5) vesting years.

 

(5) Compensation for retirement benefit calculations under the Retirement Plan
is defined as the base rate of pay plus variable compensation and is based on
the final average pay for the highest five consecutive years out of the ten
years preceding retirement. The 2004 base pay plus variable compensation are
substantially the same as the amounts shown under the “Salary and Bonus” columns
of the Summary Compensation Table contained in Fifth Third Bancorp’s 2005 proxy
Statement. No more than an inflation adjusted $200,000 limit is taken into
consideration under the Retirement Plan. Compensation in excess of an inflation
adjusted $200,000 limit is taken into account under the Supplemental Plan.